Title: To John Adams from Joseph Ward, 13 October 1809
From: Ward, Joseph
To: Adams, John



Sir
Boston Oct. 13th. 1809.

I had the honor to receive in due time your favour of the 27th Sept. I read it with that attention which is due to every line from your pen. The approbation you have been pleased to express in respect to the sentiments in my letter, gives me more satisfaction, than I could receive from the united voice of the whole mob of Statesmen from Newhampshire to Georgia. I continue to read with much pleasure your letters as they are published in the Patriot. Although many of the events & circumstances mentioned, have heretofore been communicated to me, I review them with great pleasure. They must be entertaining & instructive to all who wish to know the history of the great Revolution, so interesting to the present & all future generations. All our public men ought to read them with peculiar attention; and the negotiations for peace, will afford important lessons for our legislators, and ambassadors. They may learn to estimate the value of European honesty, & the friendship of those nations. Your writings will, I hope, correct the weakness of many who lean too much to Britain, or France; and in opposition to common sense, hope for their disinterested good will. An exposure of the subtil manouevres, the dark intrigues, & double dealing of open foes, & professed friends, you and your colleagues had to encounter in your negotiations for peace, in 1783, must be the most useful part of our history; and therefore I rejoice that you are giving it to the Nation; otherwise it might be lost forever, as no one else could perform this important service so well, if at all. Time is continually removing the living further from that eventful period, & lessening the number who were actors in the great scenes. Without faithful records, the people will know less & less of the means employed to accomplish their Independence; and they might receive fables for history. It is even now in some measure the case. Parties represent facts, to suit their politicks; some through ignorance, & some with design. Hence a thousand false ideas are a float, & serve to make blind eyes blinder & hard hearts harder. I often meet with stuff that sickens me. False facts, as Mr Jefferson calls them, are extremely pernicious, as they are prolific seed of lasting & countless errors. Any weak or bad head can sow them; but it requires time & wisdom to eradicate them. As our Nation was born in a day, and its origin distinctly known, its history ought to be a path of light for all posterity to walk by. And Sir, you may take satisfaction in reflecting that you have contributed more to enlighten our Country, as well as to effect its Independence, than any man living—
As you Sir, was pleased to say that my letters gave you pleasure, I was gratified with the idea of contributing one mite, towards the payment of that immense debt (as I have nothing else to give) due from this Country for your long unceasing and successful efforts to promote its welfare.—“A new generation has risen up that knew not Joseph,” (and a scurvy one it is) that are bowing to new Pharaohs, & hunting for places, & pence, with “swelling words of vanity,” call themselves great. Men thout Job might have scorned to set “with the dogs of his flock.” But every thing has its time, and every one his day. Those insects must have theirs.
As for Hamilton’s pamphlet, it is completely down. I have seen no public notice of it since the second edition was announced, nor once heard it mentioned. It is dead, to rise no more. Whoever caused the new edition, has I believe realised his folly; and wishes to have it forgotten. After wisdom, is better than none.
Nothing can be more vain & illusory, I conceive, than for any party or combination of men in this Country to monopolize, the government, by forming British connections, or by any other means. The thing is impossible. The ideas & habits of the people are opposed to a monopoly of power. They are often partial to individuals, & deceived by pretenders to patriotism, during an election, or for a short time, but the moment they see a plan in operation to confine offices & power to a few, jealously envy & resentment would kindle a popular flame that could not be resisted by talents & wealth united. I cannot but wonder that such an idea has existed, as it could not have originated with the lowest minds, and it appears to me the essence of political absurdities. Such a change of government, must I conceive, be preceded by a great change of circumstances; by a general calamity & oppression brought on by war. In times of public suffering, the people grow capricious, & are apt to lend an ear to men of showy talents who warmly profess to have their welfare at heart, & propose to relieve them by a change of men & measures, & a new form of government. Such a game has often been played. But what I have most feared, and I have endeavoured to impress it upon our rulers, many years, is, that the loss of credit, may lead to the loss of liberty. That an undeviating adherence to the Constitution, is the only bond of Union; good faith the parent of credit, and public credit the political gravitation that attracts the wealth the talents & the arms of all, is the soul of the Republic;—and if this shall not be preserved in purity, the first beat to arms with a prospect of a long war, may strike public credit dead, & unhinge the govt. In this way I fear our government may one day perish. But my ideas do not impress the mind of men in power, as they affect my own.
Time will decide whether my ideas on this momentous subject are correct. I sincerely wish my fears may prove unfounded. But if war comes, no one can foresee its termination, & a rapid accumulation of public debts, without limitation of time or sum, & the violation of former contracts before all eyes—will the merchant take public notes for his goods; or the farmer receive them for produce, or the Soldier take them for his services?—If not, force must supply the place of credit, & force, is despotism. Yet some kind of govt. must exist, & its power must pervade the Country & compel universal obedience. Hence a foreign, or domestic tyranny, will rise if credit fails.—We have flattered ourselves that we are too enlightened a people to permit despotism to come in at any door. I wish it was true. But I doubt. If I do not greatly err, the sound principle of public faith, does not exist in this Country. To establish it, there must be “A Government of Laws, & not of men.” But such a government we have not. We have seen one govt. sell the same lands twice, and an appeal to law, denied, & the first purchasers have no remedy. We have a second funding law enacted to annul the first.—The “Supreme Law of the Land,” is travelled over, and by ruler, under the bond of an oath, to support it, like a turnpike road.—Nor is it declared, that hereafter, contracts shall  be literally binding & in no case impaired. As much as many of our politicians admire British policy, they do not imitate that great principle of making contracts inviolable, which is I conceive the main spring of all her power & wealth, and has enabled her to reign over the ocean. Our piddling politicians calculate for the present hour, & seem to be aiming to establish a govt. “without a soul,” forgetting that bodies without souls soon dissolve by corruption. They turn their eyes from a permanent system, as from the sun, too bright for their opticks. They turn from great & honest men for the same reason. Hence your Son, was a mark for the arrows of detraction. But his shield of genius & integrity is impenetrable. I pray that he may long live the ornament & guardian of his Country.
This is an era of wonders, & what remains to be unfolded in the designs of Providence, I cannot even conjecture. Calculations are at an end, & human wisdom confounded. The contest between the Lion of the ocean, and the Tiger of the land, may long continue a dreadful spectacle for the world, and its termination affect the whole system of human policy. I have always thought that if Britain had been wise, she might have united all the neutral nations with her; but instead of persuasion, she has used a scourge. Clouds hang over her prospects.
“Errors excepted”—I remain Sir, your grateful / Humble Servant

Joseph Ward